DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:
Claim 1, line 13, claim 9, lines 17-18, claim 15, line 17, recite “the trained machine learning.”  Claims 1, 9, and 15 recite training a machine learning system, and for consistency of terminology, “the trained machine learning” should be “the trained machine learning system.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 9, and 15 recite “the trained machine learning can predict that a respective individual will have an interest in a plurality of topics related to topics in the set of topics by comparing the sets of common features of the retrieved follower posted content having an interest in a topic of the set of topics to features of the postings of the respective individual, wherein at least one of the plurality of topics is not a member of the set of topics.” Applicant did not provide a citation to the specification disclosing support for this amendment.
Applicant’s specification discloses the following:
The set of predicted interests are related to, but not necessarily identical to, the set of topics used to train the machine learning (page 18, lines 12-13);

The set of predicted interests are related to, but not necessarily identical to, the set of topics used to train the machine learning. For example, suppose that it was known that video game enthusiasts were also often interested in paint ball guns and science fiction movies. These latter two subjects could be reported to the user as a predicted interest (page 23, lines 12-16).

The claims disclose that interest in a plurality of topics can be predicted by comparing the sets of common features of the retrieved follower posted content having an interest in a topic of the set of topics to features of the postings of the respective individual, wherein at least one of the predicted topics is not a member of the set of topics.  However, the specification does not disclose how comparing the set of common features can lead to prediction of at least one topic 

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Response to Arguments
Rejection of claims under §103:
The §103 rejections are not maintained, because Thongsuk, Pennacchiotti, and Jaidka do not explicitly teach the amended claims including the additional limitation “wherein at least one of the plurality of topics is not a member of the set of topics.”  Claims 1, 9, and 15, with the additional limitation, require the trained machine learning system to predict a respective individual will have an interest in a topic that is not a member of a set of topics used to retrieve follower posted content to train the machine learning system, and the prediction is by comparing common features of the retrieved follower posted content having an interest in a topic of the set 
The claims are not allowable because the claims are rejected under §112(a) as detailed above.  Applicant’s specification does not disclose how a topic not in the set of topics used to retrieve follower posted content for training the machine learning system can be predicted by comparing retrieved follower posted content to features of the postings of the individual.  In addition, Examiner notes the Applicant disclosed example of predicting interest in paint ball guns and science fiction movies based on knowing video game enthusiasts were also often interested in paint ball guns and science fiction movies is known in the prior art.  For example, prior art Kapanipathi teaches determining primitive interest from user’s tweets, and further determining hierarchical interest from the primitive interest, and prior art Zarrinkalam teaches identifying explicitly expressed interests and implicitly inferred interest.  However, Kapanipathi and Zarrinkalam do not teach the independent claims because they do not teach the hierarchical interest or the implicitly inferred interest are determined only by comparing common features of follower posted content and features of posting of the individual.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kapanipathi et al. “User Interests Identification on Twitter Using a Hierarchical Knowledge Base”, 2014, ESWC 2014: The Semantic Web: Trends and Challenges. 
Fattane Zarrinkalam, “Semantics-Enabled User Interest Mining”, 2015, ESWC 2015: The Semantic Web. Latest Advances and New Domains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121